PER CURIAM.
By its order of November 14, 1997, in case number 89,541, the Supreme Court transferred the petition for writ of mandamus, filed by Hett against this court and Judges Schoonover, Frank and Quince, as respondents, to this court on the basis that “the issues involved ... are matters within the jurisdiction of the District Court of Appeal, Second District.” Upon review of that petition, in what is now ease number 97-4861 in this court, we treat the petition as an application to withdraw and.recall the mandate in case number 95-4873, vacate the order therein of December 10,1996, denying as untimely the motion for rehearing filed by the appellant Hett on November 25, 1996, and for determination of the motion for rehearing on its merits.
After so treating the petition in case number 95 — 4873, we grant the relief requested on the ground that the motion for rehearing filed November 25, 1996, was in fact timely filed under the “mailbox rule.” See Haag v. State, 591 So.2d 614 (Fla.1992).
Pursuant to the foregoing, upon a consideration of the motion for rehearing filed November 25, 1996, on the merits thereof, it is ordered that the said motion for rehearing is hereby denied.
SCHWARTZ, ALAN R., GREEN, MELVIA B., and SHEVIN, ROBERT L., Associate Judges, concur.